Citation Nr: 0708347	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-07 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.  

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision rendered by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).   

In January 2007, the appellant, through her representative, 
filed a motion to advance her appeal on the Board's docket.  
This motion was granted by the Board in March 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in September 1999.  A certified certificate 
of death identifies the immediate cause of death as a cardiac 
arrest due to coagulopathy and renal failure due to a 
ruptured abdominal aortic aneurysm.  At the time of his 
death, the veteran had established service connection for 
PTSD (rated as 30 percent disabling); residuals of a shell 
fragment wound to the right thigh (rated as 30 percent 
disabling); service connection for residuals of a shell 
fragment wound to the left thigh (rated as noncompensable); 
and bilateral hearing loss disability with post surgical 
disequilibrium (rated as noncompensable).  A combined 
service-connected disability rating of 50 percent had been in 
effect since September 1998.  

The appellant is seeking to establish entitlement to 
dependency and indemnity compensation (DIC).  She has present 
several alternative theories of entitlement to DIC benefits.  


VCAA

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  In August 2003, the RO issued a 
letter to the appellant intended to satisfy the notification 
requirements of the VCAA.  However, this letter only informed 
her of the evidence needed to support her claim for DIC 
benefits based upon service connection for the cause of the 
veteran's death.  The appellant has not been provided the 
required notice in response to her claims for DIC benefits 
under 38 U.S.C.A. § 1151 or § 1318.  This procedural 
deficiency must be remedied before further appellant review 
of these claims by the Board would be appropriate.  


Service Connection for Cause of Death

The appellant contends that the veteran's death was 
etiologically related to his service-connected PTSD.  In 
support of her claim, she submitted a several copies of fact 
sheets from the National Center for PSTD noting that, among 
other things, PTSD places great biological strain upon the 
body and people with lasting PTSD symptoms frequently report 
high rates of problems with physical health involving bodily 
systems including the cardiovascular system.  

In the alternative, the appellant asserts that the veteran's 
service aggravated a preexisting cardiac disorder and that 
his death resulted from this disorder.  In this regard, the 
veteran's service entrance examination in June 1943 notes 
that the veteran had a mitral systolic murmur.  However, his 
service separation examination notes that examination of the 
veteran's cardiovascular system was normal.  

No medical opinion addressing whether the veteran's PTSD 
caused or worsened the veteran's abdominal aortic aneurysm is 
of record.  Similarly, there is no medical opinion addressing 
the appellant's contention that the cause of the veteran's 
death is related to a cardiovascular disorder that was 
aggravated during service.  In the Board's opinion, such 
opinions are required in this case because the medical 
evidence currently of record is not sufficient to decide the 
claim.  


DIC under 38 U.S.C.A. § 1151

The appellant contends that VA's failure to diagnose the 
veteran's abdominal aortic aneurysm during compensation and 
pension examinations conducted at the Roseburg, OR, VA 
Medical Center (VAMC) in November and December 1998 hastened 
his death.  In particular, she asserts that had the aneurysm 
been diagnosed, the veteran could have undergone surgery that 
would have saved his life.  

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the appellant must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361(b).  No medical opinion addressing the 
appellant's contention that negligent VA treatment hastened 
the veteran's death has obtained.  In the Board's opinion, 
such opinion is required in this case because the medical 
evidence currently of record is not sufficient to decide the 
claim.  


DIC under 38 U.S.C.A. § 1318

The appellant has asserted that the veteran was totally 
disabled for a period of more than 10 years prior to his 
death due to service-connected disability.  In particular, 
she has asserted that the veteran's service-connected 
bilateral hearing loss disability status post bilateral 
modified mastoidectomy with tympanoplasty and recurring post 
surgical disequilibrium caused vertigo that rendered him 
unable to work.  

With respect to the claim for DIC under the provisions of 
38 U.S.C.A. § 1318, the Court has recently held that 
"hypothetical entitlement" to DIC benefits under 38 
U.S.C.A. § 1318 is allowed for claims filed prior to January 
21, 2000, i.e., the date of the VA regulation prohibiting 
"hypothetical entitlement."  Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005).  Since the appellant's claim was filed 
in October 1999, her claim must be considered on the basis of 
whether "hypothetical entitlement" is warranted.

In light of these circumstances, the Board has concluded that 
evidentiary development of the case is required.  
Accordingly, this case is REMANDED for the following action:

1.  The AOJ should ensure compliance with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000 with regard to the 
issues on appeal is met.  This notice 
should include what information or 
evidence is necessary to substantiate 
hypothetical entitlement under 
38 U.S.C.A. § 1318.

2.  The AOJ should obtain a VA medical 
opinion to determine if the veteran's 
service-connected PTSD, shell fragments 
wounds to the right and left thigh, or 
bilateral hearing loss disability with 
disequilibrium played any role in 
causing/contributing to cause the 
veteran's death.  

In particular, the examiner should be 
requested to opine as to whether it is as 
least as likely as not (i.e., 50 percent 
or greater probability) that the 
veteran's aortic aneurysm, coagulopathy, 
renal failure, and/or cardiac arrest were 
related to any service-connected 
disability.  

The examiner should also opine as to (1) 
whether any of the veteran's service-
connected disabilities contributed 
substantially or materially to death, or 
aided or lent assistance to the 
production of death; (2) whether any 
service-connected disability resulted in 
debilitating effects and general 
impairment of health to the extent that 
it rendered the veteran less capable of 
resisting the effects of any disease or 
injury primarily causing death; and/or 
(3) whether any service-connected 
disability was of such severity as to 
have a material influence in accelerating 
death.

The examiner should also opine as to 
whether it is at least as likely as not 
that the veteran's valvular disorder,  
noted on his service entrance 
examination, underwent an increase in 
severity during his active military 
service beyond the natural progression of 
the disability.  If so, the examiner 
should opine as to whether the veteran's 
the veteran's valvular disorder (1) 
contributed substantially or materially 
to death, or aided or lent assistance to 
the production of death; (2) resulted in 
debilitating effects and general 
impairment of health to the extent that 
it rendered the veteran less capable of 
resisting the effects of any disease or 
injury primarily causing death; and/or 
(3) was of such severity as to have a 
material influence in accelerating death.

The rationale for all opinions expressed 
should also be provided.  

3.  The AOJ should also make arrangements 
for the complete claims file to be 
forwarded to a physician with appropriate 
expertise, who is not associated with the 
Roseburg VA Medical Center.  After a 
reviewing the claims file, particularly 
including the terminal hospitalization 
records, and the written statements the 
appellant, the physician should provide 
an opinion as to whether it is as least 
as likely as not that the veteran's death 
was caused or hastened by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in failing to 
diagnose the veteran with an aortic 
aneurysm during examination in November 
and December 1998 veteran.  

The examiner should specifically address 
(1) whether VA failed to diagnose and/or 
treat a preexisting disease or injury; 
(2) whether a physician exercising the 
degree of skill and care ordinarily 
required of the medical profession 
reasonably should have diagnosed the 
condition and rendered treatment; and (3) 
whether the veteran suffered disability 
which probably would have been avoided if 
proper diagnosis and treatment had been 
rendered.

The rationale for all opinions expressed 
should also be provided.  

4.  If upon completion of the requested 
actions, the claims remain denied, the 
case should be returned after compliance 
with requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


